TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-05-00771-CV


 Accromedia Group, Inc., Jim F. Faile, Dream Girls, Inc., E! Entertainment Television
       International Holding, Inc., E! Networks, E! Entertainment Television,
                              and E! Online, Appellants

                                              v.

                                 Amber Kulhanek, Appellee

      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. 01-0505, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellants Accromedia Group, Inc., Jim F. Faile, Dream Girls, Inc., E!

Entertainment Television International Holding, Inc., E! Networks, E! Entertainment Television,

and E! Online and appellee Amber Kulhanek no longer wish to pursue this appeal and have filed

unopposed motions to dismiss the appeal. We grant the motions and dismiss the appeal. Tex.

R. App. P. 42.1(a).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices B.A. Smith, Pemberton and Waldrop

Dismissed on Appellants’ Motions

Filed: August 24, 2006